Case 1:20-cv-09144-VM Document 8-7 Filed 10/30/20 Page 1 of 4




                 EXHIBIT G
          Case 1:20-cv-09144-VM Document 8-7 Filed 10/30/20 Page 2 of 4



Opinion


DivertingCOVID-19Informationfromthe CDC to DHHS:Another Strike Against Science
A StatementfromPast and PresentCDC HICPAC Members


July 31, 2020




In a July 10, 2020 memo from the Department of Health and Human Services (DHHS), all US
hospitals were ordered to report all COVID-19 patient information to a new centralized
database. As a result, the Centers for Disease Control and Prevention (CDC) National Healthcare
Safety Network (NHSN) COVID-19 module was retired as of Wednesday, July 15, 2020.


As past and current members of the Healthcare Infection Control Practices Advisory Committee
(HICPAC), a federal advisory committee that provides guidance to DHHS and CDC on not only
strategies for infection prevention and control, but also surveillance strategies, we are
extremely concerned about this abrupt change in COVID-19 reporting. Retiring NHSN’s COVID-
19 surveillance system will have serious consequences on data integrity.


We are experts in the fields of healthcareepidemiology,infection prevention and control,
infectious diseases, and related fields. HICPAC serves as advisors to CDC’s Division of
HealthcareQuality Promotion (DHQP), which maintains NHSN. Thus, HICPAC members have a
deep understandingof NHSN; it is not simply a software system, an information technology
system,or a surveillance system. It is a complex patient safety and quality improvement
system,backed by a team of public health physicians,epidemiologists, infection prevention and
control professionals, and other data experts.


CDC first established the National Nosocomial Infection Surveillance(NNIS)Systemin 1970, to
track healthcare-associatedinfections (HAI).This robust system,now named NHSN, is the
country’s most widely used HAItracking system; NHSN also provides hospitalsurveillance for
healthcare personnel influenza vaccination rates and blood safety errors. As a result,hospitals
are well-versed in submitting data to NHSN, and have established trust that this system will
safeguard and appropriately analyze and report the submitted data. In fact, most electronic
health records and commercialHAI tracking software systems provide a seamless data feed to
CDC, allowing hospitalsto focus on patient safety rather than the tedious role of collecting and
enteringdata.


Instead, hospitals are now scrambling to determine how to meet daily reporting requirements
to DHHS. To do so, some are relying on their state health departments, while others have
partnered with their hospital associations to assist with quickly meeting reporting
requirements.Still other hospitals are on their own to report to DHHS TeleTracking portal. As
each hospital (or state) re-creates its COVID-19 reporting structure, the data’s precision is at
risk. Moving forward, it will be even more challenging to perform meaningful inter-state




                                                                                                   1
           Case 1:20-cv-09144-VM Document 8-7 Filed 10/30/20 Page 3 of 4



comparisons, and to understand which COVID-19 mitigation strategies were successful (or
failed).


As past and present HICPAC members, we are troubled by the Administration’s unexpected
decision to divert COVID-19 data reporting from CDC to DHHS. NHSN is considered one of the
most robust healthcare surveillance systems in the U.S., as it ensures nationalstandardization
while ensuringdata security and integrity. CDC DHQP experts have devoted their careers to
gathering and providingtransparent and actionabledata. The U.S. cannot lose their decades of
expertise in interpretingand analyzingcrucial data with the goal of developinginterventions
that improvethe public’s health. We strongly advise that the CDC’s DHQP data experts be
allowed to continue their important and trusted work in their mission to save lives and protect
Americans from health threats.


Note: The views expressed here are solely our own, and not those of our employers or the CDC.




Signed,
Past and Current HICPAC Members:


Judith A. Guzman-Cottrill,DO, FSHEA
Kristina Bryant,MD
Hilary Babcock,MD, MPH
Lisa Maragakis,MD, MPH
Selwyn O. Rogers,JR., MD, MPH
Thomas R. Talbot,MD, MPH
NeilO. Fishman,MD
ElaineLarson,RN,PhD, FAAN,FIDSA,FSHEA,FAPIC
Vineet Chopra,MD, MSc
Mary Hayden,MD
DeborahYokoe, MD,MPH,FIDSA,FSHEA
Susan S. Huang,MD,MPH
JoAnne Reifsnyder,PhD, MBA,MSN,FAAN
Alexis Elward,MD, MPH
ElaineMarie Dekker,RN, BSN, CIC
LorettaLitz Fauerbach,MS, CIC
Deverick J. Anderson,MD, MPH,FSHEA,FIDSA
DanielDiekema,MD, MS
WilliamA. Rutala,PhD, MPH,CIC
MichaelAnne Preas,MS, RN, CIC, FAPIC
Jan E. Patterson,MD, MS
MarjorieUnderwood,BS, RN (retired)
MichaelLin, MD, MPH
Ruth Carrico,PhD, DNP, APRN,FSHEA,CIC
RobertWeinstein,MD


                                                                                                  2
         Case 1:20-cv-09144-VM Document 8-7 Filed 10/30/20 Page 4 of 4



Jane D. Siegel,MD
Beth H. Stover, RN(retired)
Lynn Janssen,MS, CIC
W. Charles Huskins, MD,MSc
Mark E.Rupp,MD
Patrick J. Brennan, MD
NaliniSingh,MD, MPH
Raymond Chinn, MD,FIDSA,FSHEA
E. Patchen Dellinger,MD




                                                                         3
